J-S64030-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF: R.A.R.                 :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: S.R., NATURAL MOTHER            :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1182 WDA 2019

                 Appeal from the Order Entered June 28, 2019
      In the Court of Common Pleas of Clearfield County Orphans' Court at
                           No(s): OC No. 3513-2018


BEFORE:      BOWES, J., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY LAZARUS, J.:                          FILED NOVEMBER 26, 2019

        S.R. (Mother) appeals from the trial court’s order terminating her

parental rights to her minor daughter, R.A.R. (born 6/2017). After careful

review, we affirm.

        R.A.R. has been in foster care since she was two days old;1 Mother has

not seen R.A.R. since September 2017. Following R.A.R.’s birth in Clearfield

County, Clearfield County Children and Youth Services (CYS) was notified with

regard to concerns about Mother’s parenting abilities, mental health,

insufficient income, and housing stability. Despite being offered services from


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1On June 21, 2017, the court entered an emergency protective order, placing
R.A.R. in CYS’ legal and physical custody. R.A.R. was declared dependent on
July 5, 2017.
J-S64030-19



CYS,2 Mother still has the same parenting deficiencies two years after R.A.R.’s

placement in foster care.            In addition, Mother has failed to attend

unsupervised visitations with R.A.R.3 and has been uncooperative with CYS.

Testimony at the termination hearing from both R.A.R.’s caseworker and

foster mother indicate that R.A.R. is thriving in foster care with a pre-adoptive

family and that termination would be in R.A.R.’s best interests.        R.A.R.’s

caseworker also testified that she never witnessed a bond between Mother

and R.A.R., and that due to Mother’s lack of ongoing participation in visitation,

there has been no opportunity for the parent-child bond to form.

       Here, Mother’s brief is woefully deficient – lacking in substance and non-

conforming with our Rules of Appellate Procedure.4 However, we decline to
____________________________________________


2Mother’s goals, outlined in the permanency plan, included attending therapy,
having a risk assessment completed, drug testing, anger management, and
completing parenting classes. Mother did not attain any of these goals.

3 In September 2017, Mother left Clearfield County and moved to Allentown
to collect her personal belongings from Father. Father, who voluntarily
relinquished his parental rights to R.A.R. on January 23, 2019, is not involved
in this appeal.

4 We are compelled to point out that Mother’s entire brief is 3½ pages in
length, includes a citation to one case, and has no citations to the certified
record. Where an appellate brief fails to provide any discussion of a claim with
citation to relevant authority or fails to develop the issue in any other
meaningful fashion capable of review, that claim may be deemed waived. See
In re W.H., 25 A.3d 330, 339 n.3 (Pa. Super. 2011) (citation omitted); see
also Pa.R.A.P. 2119(a) (“The argument shall be divided into as many parts as
there are questions to be argued; and shall have at the head of each part—in
distinctive type or in type distinctively displayed—the particular point treated
therein, followed by such discussion and citation of authorities as are deemed
pertinent.”). Mother has also failed to append a copy of the trial court’s



                                           -2-
J-S64030-19



quash the appeal or find her issues waived where we can glean from the scant

argument in her brief that Mother asserts that the trial court erred in

terminating her parental rights to R.A.R. Mother argues that she has:

unsuccessfully attempted to have the case transferred to Lehigh County;

allegedly sought mental health counseling with no success; is working at a

restaurant; and will be collecting Social Security benefits soon. How these

facts amount to what she calls “extraordinary measures to reunite with her

child,” Appellant’s Brief, at 4, is beyond this Court’s comprehension. Mother

has been completely non-compliant with her permanency objectives and, in

fact, told CYS that she did not want to complete any of her plan goals. N.T.

Termination Hearing, 1/23/19, at 42. Most critically, Mother does not address

how CYS failed to present clear and convincing evidence to prove that

terminating her parental rights to R.A.R’s was proper under 23 Pa.C.S.A. §§

2511(a) and (b) of the Adoption Act.

       After a comprehensive review of the record, including the notes of

testimony from the termination hearing, we conclude that the trial court did

not err in terminating Mother’s parental rights to R.A.R. under section

2511(a)(1) (termination proper where parent, for six months immediately

preceding filing of termination petition, has refused or failed to perform
____________________________________________


opinion and her Pa.R.A.P. 1925(b) concise statement of errors complained of
on appeal to her appellate brief. See Pa.R.A.P. 2111(b), (d); see also Karn
v. Quick & Reilly, Inc., 912 A.2d 329 (Pa. Super. 2006) (appeal may be
dismissed or quashed where deficiencies in appellant’s brief are such that
Court unable to conduct meaningful review).


                                           -3-
J-S64030-19



parental duties) and section 2511(b) (court shall give primary consideration

to “developmental, physical, and emotional needs and welfare of the child,”

which includes “[i]ntangibles such as love, comfort, security, and stability.”).

See In re Adoption of S.P., 47 A.3d 817, 826 (Pa. 2012) (standard of review

in termination of parental rights cases requires appellate courts “to accept the

findings of fact and credibility determinations of the trial court if they are

supported by the record.”).

     Order affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/26/2019




                                     -4-